Citation Nr: 0603277	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  04-42 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a chronic 
lumbosacral spine disorder to include injury residuals.  

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 (West 2002) for chronic left total knee 
replacement residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARINGS ON APPEAL

The veteran and the veteran's spouse


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had certified active service from May 1946 to 
March 1949 and from September 1950 to August 1951.  He had 
additional duty with the United States Army Reserve and the 
Indiana Army Reserve National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) which denied both 
service connection for a chronic back disorder and 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
2002) for chronic left total knee replacement residuals.  In 
March 2005, the veteran was afforded a video hearing before 
the undersigned Veterans Law Judge.  In January 2006, the 
veteran submitted a Motion to Advance on the Docket.  In 
January 2006, the Board granted the veteran's motion.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

In April 2004, the veteran submitted a claim of entitlement 
to VA improved pension benefits.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Veterans Law Judge cannot have jurisdiction 
of the issue.  38 C.F.R. § 19.13 (2005).  The United States 
Court of Appeals for Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
The Court has repeatedly established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2005).  


REMAND

The veteran asserts that he sustained chronic lumbosacral 
spine injury residuals during his wartime service when the 
military vehicle in which he was riding struck a land mine or 
other obstacle in the road during combat operations in Korea.  
He contends that his chronic left total knee replacement 
residuals were caused by improper VA left knee surgical 
procedures.  
Initially, the Board notes that the service medical 
documentation of record contains the reports of an April 1977 
physical evaluation for reenlistment and a January 1980 
Indiana Army Reserve National Guard periodic physical 
evaluation.  A July 1975 Indiana Army National Guard Report 
of Separation and Record of Service states that the veteran 
served with United States Army Reserve from April 1949 to 
September 1950 and from August 1951 to October 1952 and the 
Indiana Army National Guard from September 1973 to July 1975.  
A July 1984 Indiana Army National Guard Report of Separation 
and Record of Service conveys that the veteran served from 
July 1975 to July 1984.  The report of a May 2003 VA 
examination for compensation purposes states that the veteran 
reported being in the National Guard between 1973 and 1978.  
The veteran's periods of active service, active duty, and/or 
active duty for training with the United States Army Reserve 
and the Indiana Army Reserve National Guard have not been 
verified and the complete service medical records associated 
with such duty have not been requested for incorporation into 
the record.  Until an attempt is made to obtain the complete 
service medical records, it is premature to adjudicate the 
claim for service connection.  

In a February 2003 written statement, the RO requested that 
the veteran's VA clinical documentation be reviewed and an 
opinion advanced as to whether the veteran's multiple VA left 
knee surgical procedures and associated care was proper and 
otherwise within the bounds of normal medical treatment.  The 
record does not reflect that either the requested review was 
performed or the associated opinion prepared.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Such an evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the National Personnel 
Records Center and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete dates of 
active service, active duty, and active 
duty for training with the United States 
Army Reserve and the Indiana Army Reserve 
National Guard and (2) forward all 
available service medical records 
associated with such service/duty for 
incorporation into the record.  

2.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic lumbosacral 
spine disabilities.  Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

3.  Request that copies of all VA 
clinical documentation arising from 
treatment of the veteran after August 
2004, not already of record, be forwarded 
for incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the etiology and 
nature of his chronic lumbosacral spine 
disabilities and left total knee 
replacement residuals.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner or examiners should advance 
an opinion addressing the following 
questions:  

a.  Is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic 
lumbosacral spine disability had its 
onset during active service/active 
duty/active duty for training; is 
etiologically related to the 
veteran's inservice low back 
symptomatology and/or reported 
combat-related low back trauma; or 
is in any other way causally related 
to his periods of active service, 
active duty, and/or active duty for 
training?  

b.  (1) whether the veteran's 
current left knee total knee 
replacement symptomatology 
constitutes known total knee 
replacement residuals; (2) whether 
the veteran's multiple VA left knee 
surgical procedures were performed 
within appropriate medical 
standards; and (3) whether the 
veteran was afforded the appropriate 
post-operative treatment by VA 
medical personnel.   

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

5.  Then readjudicate the veteran's 
entitlement to both service connection 
for a chronic lumbosacral spine disorder 
to include injury residuals with express 
consideration of the provisions of 38 
U.S.C.A. § 1154(a) and (b) (West 2002) 
and compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for 
chronic left total knee replacement 
residuals.  If any benefit sought on 
appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


